     Case 2:20-cv-00108 Document 32 Filed 10/26/20 Page 1 of 2 PageID #: 164



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


TODD W. BOYES

             Plaintiffs,

v.                                               Case No. 2:20-cv-00108

WEST VIRGINIA D.O.C., JOHN YOUNG,
INVESTIGATOR DIXON, JOHN FRAME,
DONALD AMES, BETSY JIVIDIEN, and
JOHN DOE,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on September 28, 2020 (ECF No. 24); and the

magistrate judge having recommended that the court dismiss

defendant West Virginia D.O.C. from this action pursuant to 28

U.S.C. §§ 1915A and 1915(e)(2)(B) and leave this matter referred

to the magistrate judge for further proceedings; and no

objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that the findings made in the

Proposed Findings and Recommendation of the magistrate judge be,

and they hereby are, adopted by the court and incorporated

herein.
  Case 2:20-cv-00108 Document 32 Filed 10/26/20 Page 2 of 2 PageID #: 165



          It is, accordingly, ORDERED that defendant West

Virginia D.O.C. be, and it hereby is, dismissed from this

action.

          It is further ORDERED that this matter is referred to

the magistrate judge for further proceedings.


          The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record, any

unrepresented party, and the United States Magistrate Judge.


                                        ENTER: October 26, 2020




                                    2
